Dismissed by unpublished PER CURIAM opinion.
PER CURIAM.
Kenneth Brian Joyner seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and conclude for the reasons stated by the district court that Joyner has not made a substantial showing of the denial of a constitutional right. See Joyner v. Angelone, No. CA-01-1189-AM (E.D. Va. filed June 14, 2002 & entered June 17, 2002). Ac*174cordingly, we deny a certificate of appeala-bility and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.